

114 SRES 128 ATS: Supporting the designation of March 2015, as “National Colorectal Cancer Awareness Month”.
U.S. Senate
2015-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 128IN THE SENATE OF THE UNITED STATESMarch 27 (legislative day, March 26), 2015Mr. Enzi (for himself and Mr. Menendez) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the designation of March 2015, as National Colorectal Cancer Awareness Month.
	
 Whereas colorectal cancer is the second leading cause of cancer death among men and women combined in the United States;
 Whereas in 2015, more than 130,000 individuals in the United States will be diagnosed with colorectal cancer and approximately 50,000 more will die from it;
 Whereas colorectal cancer is 1 of the most preventable forms of cancer because screening tests can find polyps that can be removed before becoming cancerous;
 Whereas screening tests can detect colorectal cancer early, which is when treatment works best; Whereas the Centers for Disease Control and Prevention estimates that if every individual aged 50 or older had regular screening tests, as many as 60 percent of deaths from colorectal cancer could be prevented;
 Whereas the 5-year survival rate for patients with localized colorectal cancer is 90 percent, but only 39 percent of all diagnoses occur at that stage;
 Whereas colorectal cancer screenings can effectively reduce the incidence of colorectal cancer and mortality, but 1 in 3 adults between the ages of 50 and 75 are not up to date with recommended colorectal cancer screening;
 Whereas public awareness and education campaigns on colorectal cancer prevention, screening, and symptoms are held during the month of March each year; and
 Whereas educational efforts can help provide to the public information on methods of prevention and screening, as well as symptoms for early detection: Now, therefore, be it
	
 That the Senate— (1)supports the designation of March 2015, as National Colorectal Cancer Awareness Month and the goals and ideals of that Month; and
 (2)encourages the people of the United States to observe the month with appropriate awareness and educational activities.